Dunn v County of Niagara (2019 NY Slip Op 04531)





Dunn v County of Niagara


2019 NY Slip Op 04531


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


16 CA 18-00676

[*1]DANNY P. DUNN, SR., AND ANITA L. DUNN, PLAINTIFFS-APPELLANTS,
vCOUNTY OF NIAGARA, ET AL., DEFENDANTS, AND CAMBRIA VOLUNTEER FIRE COMPANY, INC., DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


MICHAEL J. DOWD, LEWISTON, FOR PLAINTIFFS-APPELLANTS.
TADDEO & SHAHAN, LLP, SYRACUSE (STEVEN C. SHAHAN OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Daniel Furlong, J.), entered July 13, 2017. The order granted the motion of defendant Cambria Volunteer Fire Company, Inc., for summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Dunn v County of Niagara ([appeal No. 1] — AD3d — [June 7, 2019] [4th Dept 2019]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court